DETAILED ACTION
This office action is in response to the communication received on September 30, 2021 concerning application No. 16/338884 filed on April 02, 2019.
Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/30/2021 in regards to the 35 USC 112b claim rejections have been fully considered and the amendments to the claims overcome the previously recited 35 USC 112b rejections. 
Applicant's arguments filed 9/30/2021 in regards to the 35 USC 102/103 claim rejections have been fully considered but they are not persuasive. In response to applicant’s arguments that the prior art fails to teach “the array of the imaging elements has a length greater than a width for the array of the imaging elements to extend more along the length of array than across the width of the array to configure the aperture of the array of imaging elements in an asymmetrical aperture to cause the first and second imaging planes to extend at oblique angles comprising the first oblique angle and the second oblique angle relative to a longitudinal axis of the asymmetric aperture of the array of imaging elements”, examiner respectfully disagrees.
In regards to “the array of the imaging elements has a length greater than a width for the array of the imaging elements to extend more along the length of array than across the width of the array to configure the aperture of the array of imaging elements in an asymmetrical aperture” examiner agrees with the applicant that Miller does not teach this aspect of the claim but Miller 
In regards to “asymmetrical aperture to cause the first and second imaging planes to extend at oblique angles comprising the first oblique angle and the second oblique angle relative to a longitudinal axis of the asymmetric aperture of the array of imaging elements” Miller teaches in fig. 4 that the x-axis is the longitudinal axis of the aperture and fig. 7A and [0117] teaches that the first imaging plane which is represented by 286A is at a first oblique angle of 30 degrees with the x-axis (longitudinal) and the second imaging plane which is represented by 291A and 292A is at a second oblique angle of -60 degrees with the x-axis (longitudinal). Additionally, as previously recited Miller does not specifically teach that the aperture is asymmetric however, fig. 3 of Levy teaches that an aperture can be asymmetric and in combination Miller and Levy teach all of the claim limitations outlined above. 
For the reasons outlined above the rejections of independent claims 1 and 11 and dependent claims 2-10 and 12-18 stand. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 21, “second degree plane” is suggested to read “second imaging plane” based on what was written in line 19 for the first imaging plane.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 19 recite the limitation “an asymmetrical aperture” which is considered indefinite. It is unclear whether the asymmetrical aperture is the same as the “an aperture” previously recited. It is recommended that the applicant amend the claims to have a section that specifically states the aperture is asymmetrical before the switch in wording occurs or use the phrase “asymmetrical aperture” throughout the claim to reduce confusion.
Claims 1, 3, 11, 13 and 19 recite the limitation “longitudinal axis” which is considered indefinite. It is unclear to the examiner whether the longitudinal axis of the aperture is the same as the axial direction of the aperture, which is previously recited in the independent claims. For the purpose of examination it is interpreted that the longitudinal axis is the same as the axial direction of the aperture. 
Claims 9 and 14 recite the limitation “the aperture is asymmetrical” which is considered indefinite. The applicant previously recites that the aperture is asymmetrical in independent claims 1 and 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 9-11, 12, 14-17, and 19-120 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2011/0071395, as cited in the Applicant’s 04/02/2019 IDS, hereinafter Miller) in view of Levy (US 2009/0030317).
Regarding claim 1, Miller teaches a method of intraluminal imaging (abstract), the method comprising: 
receiving imaging signals by an array of imaging elements ([0084], [0085] describe the process of receive sub-arrays 441,…, 44n receiving image signals) positioned within a distal (fig. 3 shows the transducer array 42 located within the distal end 32 of the probe 12); 
beamforming ([0084], [0085] and [0097], “the transmit beamformer directs emission of the phased ultrasound beam along the scan lines over the angles calculated for each sector”), with a micro-beamformer integrated circuit (IC) (fig. 5B shows transmit beamformer 200A and receive beamformer 200B connected to the array 42 which is located within the distal part 30, therefore it is considered micro) coupled to the array of imaging elements ([0070], lines 1-3, “transducer array 42 is bonded to an array backing 60 and the individual transducer elements are connected to an integrated circuit 62”), first imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the front projection view 286 is considered the first imaging signal), the first imaging signals associated with a first plane ([0117], front view 286A) at a first oblique angle relative to an axial direction (Fig. 4 shows the longitudinal axis of the transducer 42 is represented by the x-axis which is considered the axial axis) of an aperture of the array of imaging elements ([0117], 286A in fig. 7A represents the front view plane with an oblique angle of 30 degrees to the x-axis and figs. 13A, 14A with [0137-]. [0091] explains how the images in fig. 7A are recalculated, wherein the front view now has a 30 degree angle with the x-axis as shown by the top/bottom views); ---
beamforming, with the micro-beamformer integrated circuit (IC) (fig. 5B shows transmit beamformer 200A and receive beamformer 200B connected to the array 42 which is located within the distal part 30, therefore it is considered micro) coupled to the array of imaging elements ([0070], lines 1-3, “transducer array 42 is bonded to an array backing 60 and the individual transducer elements are connected to an integrated circuit 62”), second ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the left projection view 291 and right projection view 292 are considered the second imaging signal), the second imaging signals associated with a second plane at a second oblique angle relative to the axial direction of the aperture of the array of imaging elements ([0117], 291A and 292A in fig. 7A represents the side view plane with an oblique angle of -60 degrees to the x-axis and figs. 13B, 14B with [0138]. Figs 13A and 13B show that the front view and side view are perpendicular to one another, therefore if the first front image is located at a 30 degree angle with the x-axis the second side image would be located 90 degrees away at -60 degrees); 
wherein the array of the imaging elements is configured to cause the aperture to have the first and second imaging planes to extend at oblique angles ([0017] and fig. 7A show that the first imaging plane (286A) is at a 30 degree angle with the x-axis and second imaging plane (291A/292A) are at a -60 degree angle with the x-axis) comprising the first oblique angle and the second oblique angle relative to a longitudinal axis of the aperture of the array of imaging elements (Fig. 4 shows the longitudinal axis of the transducer 42 is represented by the x-axis which is considered the longitudinal axis and [0117], fig. 7A shows that the first imaging plane (286A) and the second imaging plane (291A/292A) are oblique to the x-axis)
generating a first image from the first imaging signals caused by the aperture at a first degree view of the first oblique angle of the first imaging plane (286A in fig. 7 and figs. 13A and 14A); and 
generating a second image from the second imaging signals caused by the aperture at a second degree view of the second oblique angle of the second degree plane (291A, 292A in fig. 7 and figs 13B and 14B).

However, 
Levy teaches that the array of the imaging elements has a length greater than a width for the array of the imaging elements to extend more along the length of array than across the width of the array, wherein the aperture of the array of imaging elements is an asymmetrical aperture ([0053], fig. 3 shows that the aperture has 5 rows and 7 columns and that the length (columns) of the aperture is aligned with the longitudinal axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller to have an aperture that is asymmetrical and has a length of the array be greater than a width of the array. The motivation to make this modification is in order to obtain images in a plurality of different directions, as recognized by Levy ([0072]).
Regarding claim 2, Miller in view of Levy teaches the method of claim 1, as set forth above. Levy further teaches wherein the first oblique angle is perpendicular to the second oblique angle (figs. 13A and 13B show that the first image angle is perpendicular to the second image angle and claim 49 teaches that the second plane view is orthogonal to the first plane view).
Regarding claim 5, Miller in view of Levy teaches the method of claim 1, as set forth above. Levy further teaches 
([0117], the first and second angle are selected by the clinician in order to satisfy a specific yaw offset angle).
Regarding claim 7, Miller in view of Levy teaches the method of claim 1, as set forth above. Levy further teaches 
displaying the first image adjacent to the second image on a display (fig. 7 and [0090] shows displaying multiple images adjacent to one another).
Regarding claim 11, Miller teaches an intraluminal imaging device (abstract), comprising: 
a flexible elongate member ([0068] and fig. 1 show the flexible elongated member) configured to be positioned within a vessel (fig. 8 shows the device being inserted within a vessel 380), the flexible elongate member including a proximal portion (36) and a distal portion (34); and 
an imaging assembly (42) mounted within the distal portion of the flexible elongate member (fig. 3 shows the transducer array 42 located within the distal end 32 of the probe 12), the imaging assembly comprising: 
an array of imaging elements ([0069], lines 6-7, “transducer array 42 is preferably a two-dimensional array of ultrasound transducer element”); and 
a micro-beamformer integrated circuit (IC) (fig. 5B shows transmit beamformer 200A and receive beamformer 200B connected to the array 42 which is located within the distal part 30, therefore it is considered micro) coupled to the array of imaging elements ([0070], lines 1-3, “transducer array 42 is bonded to an array backing 60 and the individual transducer elements are connected to an integrated circuit 62”), wherein the micro-beamformer IC is configured to: 
beamform first imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the front projection view 286 is considered the first imaging signal), the first imaging signals associated with a first plane at a first oblique angle relative to an axial direction of an aperture of the array of imaging elements ([0117], 286A in fig. 7A represents the front view plane with an oblique angle of 30 degrees to the x-axis and figs. 13A, 14A with [0137-]. [0091] explains how the images in fig. 7A are recalculated, wherein the front view now has a 30 degree angle with the x-axis as shown by the top/bottom views); 
beamform second imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the left projection view 291 and right projection view 292 are considered the second imaging signal) the second imaging signals associated with a second plane at a second oblique angle relative to the axial direction of the aperture of the array of imaging elements ([0117], 291A and 292A in fig. 7A represents the side view plane with an oblique angle of -60 degrees to the x-axis and figs. 13B, 14B with [0138]. Figs 13A and 13B show that the front view and side view are perpendicular to one another, therefore if the first front image is located at a 30 degree angle with the x-axis the second side image would be located 90 degrees away at -60 degrees). 
wherein the array of the imaging elements is configured to cause the aperture to have the first and second imaging planes to extend at oblique angles ([0017] and fig. 7A show that the first imaging plane (286A) is at a 30 degree angle with the x-axis and second imaging plane (291A/292A) are at a -60 degree angle with the x-axis) comprising the first oblique angle and the second oblique angle relative to a longitudinal axis of the aperture of the array of imaging elements (Fig. 4 shows the longitudinal axis of the transducer 42 is represented by the x-axis which is considered the longitudinal axis and [0117], fig. 7A shows that the first imaging plane (286A) and the second imaging plane (291A/292A) are oblique to the x-axis)
wherein the first imaging signal forms a first image by the aperture at a first degree view of the first oblique angle (286A in fig. 7A and figs. 13A and 14A); and 
wherein the second imaging signal forms a second image by the aperture at a second degree view of the second oblique angle (291A, 292A in fig. 7 and figs 13B and 14B).
Miller does not specifically teach that the array of the imaging elements has a length greater than a width for the array of the imaging elements to extend more along the length of array than across the width of the array, wherein the aperture of the array of imaging elements is an asymmetrical aperture.
However, 
Levy teaches that the array of the imaging elements has a length greater than a width for the array of the imaging elements to extend more along the length of array than across the width of the array, wherein the aperture of the array of imaging elements is an asymmetrical aperture ([0053], fig. 3 shows that the aperture has 5 rows and 7 columns and that the length (columns) of the aperture is aligned with the longitudinal axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Miller to have an aperture that is asymmetrical and has a length of the array be greater than a width of the array. The ([0072]).
Regarding claim 12, Miller in view of Levy teaches the imaging device of claim 11, as set forth above. Miller further teaches wherein the first oblique angle is perpendicular to the second oblique angle (figs. 13A and 13B show that the first image angle is perpendicular to the second image angle and claim 1 teaches that the second plane view is orthogonal to the first plane view).
Regarding claims 9 and 14, Miller in view of Levy teaches the language of claims 1 and 11, as set forth above. Levy further teaches the aperture is asymmetrical ([0053] and fig. 3 shows the aperture has 5 rows and 7 columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/device disclosed by Miller in view of Levy to have an aperture that is asymmetrical. The motivation to make this modification is in order to obtain images in a plurality of different directions, as recognized by Levy ([0072]).
Regarding claims 10 and 15, Miller in view of Levy teaches the language of claims 9 and 14, as set forth above. Levy further teaches the axial direction of the aperture of the array of imaging elements is aligned with the length of the two-dimensional array ([0053], fig. 3 shows the aperture has 5 rows and 7 columns and that the length is aligned with the longitudinal axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method/device disclosed by Miller in view of Levy to the axial direction be aligned with the length of the two-dimensional array. The ([0008]).
Regarding claim 16, Miller in view of Levy teaches the device of claim 15, as set forth above. Miller further teaches the array of imaging elements comprises a phased-array transducer array associated with imaging signals comprising ultrasound signals ([0025], “the transducer array and the beamformers are constructed to operate in a phased array mode and acquire the ultrasound data”).
	Regarding claim 17, Miller in view of Levy teaches the imaging device of claim 11, as set forth above. Miller further teaches wherein the micro-beamformer IC includes a plurality of microchannels delay lines that are configured to apply a plurality of predetermined delays to the imaging signals received by the array of imaging elements ([0085] explains how each receive processor 220i includes a delay line that delays the transducer signal and adds the delayed signal before sending the signal to a receive beamformer).
Regarding claim 19, Miller teaches an intraluminal imaging device (abstract), comprising: 
a flexible elongate member ([0068] and fig. 1 show the flexible elongated member) configured to be positioned within a vessel (fig. 8 shows the device being inserted within a vessel 380), the flexible elongate member including a proximal portion (36) and a distal portion (34); and 
an imaging assembly (42) mounted within the distal portion of the flexible elongate member (fig. 3 shows the transducer array 42 located within the distal end 32 of the probe 12), the imaging assembly comprising: 
([0069], lines 6-7, “transducer array 42 is preferably a two-dimensional array of ultrasound transducer element”); and 
a micro-beamformer integrated circuit (IC) (fig. 5B shows transmit beamformer 200A and receive beamformer 200B connected to the array 42 which is located within the distal part 30, therefore it is considered micro) coupled to the array of imaging elements ([0070], lines 1-3, “transducer array 42 is bonded to an array backing 60 and the individual transducer elements are connected to an integrated circuit 62”), wherein the micro-beamformer IC is configured to: 
beamform first imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the front projection view 286 is considered the first imaging signal), the first imaging signals associated with a first plane at a first oblique angle relative to an axial direction of an aperture of the array of imaging elements ([0117], 286A in fig. 7A represents the front view plane with an oblique angle of 30 degrees to the x-axis and figs. 13A, 14A with [0137-]. [0091] explains how the images in fig. 7A are recalculated, wherein the front view now has a 30 degree angle with the x-axis as shown by the top/bottom views); 
beamform second imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the left projection view 291 and right projection view 292 are considered the second imaging signal) the second imaging signals associated with a second plane at a second oblique angle relative to the axial direction of the aperture of the array of imaging elements ([0117], 291A and 292A in fig. 7A represents the side view plane with an oblique angle of -60 degrees to the x-axis and figs. 13B, 14B with [0138]. Figs 13A and 13B show that the front view and side view are perpendicular to one another, therefore if the first front image is located at a 30 degree angle with the x-axis the second side image would be located 90 degrees away at -60 degrees). 
wherein the array of the imaging elements is configured to cause the aperture to have the first and second imaging planes to extend at oblique angles ([0017] and fig. 7A show that the first imaging plane (286A) is at a 30 degree angle with the x-axis and second imaging plane (291A/292A) are at a -60 degree angle with the x-axis) comprising the first oblique angle and the second oblique angle relative to a longitudinal axis of the aperture of the array of imaging elements (Fig. 4 shows the longitudinal axis of the transducer 42 is represented by the x-axis which is considered the longitudinal axis and [0117], fig. 7A shows that the first imaging plane (286A) and the second imaging plane (291A/292A) are oblique to the x-axis)
wherein the first imaging signal forms a first image by the aperture at a first degree view of the first oblique angle (286A in fig. 7A and figs. 13A and 14A); and 
wherein the second imaging signal forms a second image by the aperture at a second degree view of the second oblique angle (291A, 292A in fig. 7A and figs 13B and 14B).
wherein the first degree view is different from the second degree view by 45 degrees or by 90 degrees (fig. 7A, the first degree view is represented by 286A which is at a 30 degree angle with the x-axis and the second degree view is represented by 291A/292A which is at a -60 degree angle with the x-axis making the distance between the two views 90 degrees).
Miller does not specifically teach that the array of the imaging elements has a length greater than a width for the array of the imaging elements to extend more along the length of 
However, 
Levy teaches that the array of the imaging elements has a length greater than a width for the array of the imaging elements to extend more along the length of array than across the width of the array, wherein the aperture of the array of imaging elements is an asymmetrical aperture ([0053], fig. 3 shows that the aperture has 5 rows and 7 columns and that the length (columns) of the aperture is aligned with the longitudinal axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Miller to have an aperture that is asymmetrical and has a length of the array be greater than a width of the array. The motivation to make this modification is in order to obtain images in a plurality of different directions, as recognized by Levy ([0072]).
	Regarding claim 20, Miller in view of Levy teaches the device of claim 19, as set forth above. Miller further teaches the micro-beamformer IC includes a plurality of microchannels delay lines (220 in fig. 5B and [0085]) that are configured to apply a plurality of predetermined delays to the imaging signals received by the array of imaging elements ([0085], “each intra-group receive processor 220_i delays the individual transducer signals, adds the delayed signals, and provides the summed signal” because the delay elements are programmable it is understood that they are delaying each signal the same amount).
Claims 3, 4, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Levy as applied to claims 1 and 11 above, and further in view of Salgo et al. (US 2003/0060710, hereinafter Salgo).
Regarding claim 3, Miller in view of Levy teaches the method of claim 2, as set forth above.
Miller in view of Levy does not teach the first oblique angle is in a range of +45 degree in relation to the longitudinal axis, and the second oblique angle is in a range of -45 degree in relation to the longitudinal axis.
However, 
Salgo teaches the first oblique angle is in a range of +45 degree in relation to the longitudinal axis, and the second oblique angle is in a range of -45 degree in relation to the longitudinal axis (fig. 2A below shows that the first plane 510 and second plane 512 lie perpendicular to one another and that the first plane is at about +45 degree and the second plane is at about -45 degree given the placement of the drawn axis).

    PNG
    media_image1.png
    604
    601
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller in view of Levy ([0039]).
Regarding claim 4, Miller in view of Levy teaches the method of claim 1, as set forth above. Miller further teaches
selecting the first oblique angle as an angle corresponding to a two-dimensional (2D) plane viewed immediately prior to selection ([0089], lines 15-21, the first angle is placed within the two orthogonal central planes shown in fig. 4 and represents a 2D image of the region of interest or entire imaging area); 
the second oblique angle avoids a predefined exclusion range (figs. 13A, 14A and [0135], [0137], show the angular range lines 412B and 413B that are set as the azimuthal angular range lines).
Miller in view of Levy does not explicitly teach determining the second angle orthogonal to the first angle.
However, 
Salgo teaches determining the second angle orthogonal to the first angle ([0029], lines 17-20, “the initial condition of the two biplane images is that the two are aligned untitled along a common center line and rotated 90 degrees with respect to each as shown in fig. 7”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller in view of Levy to have the second angle be orthogonal to the first angle. The motivation to make this ([0037]).
Regarding claim 13, Miller in view of Levy teaches the device of claim 12, as set forth above.
Miller in view of Levy does not teach the first oblique angle is in a range of +45 degree in relation to the longitudinal axis, and the second oblique angle is in a range of -45 degree in relation to the longitudinal axis.
However, 
Salgo teaches the first oblique angle is in a range of +45 degree in relation to the longitudinal axis, and the second oblique angle is in a range of -45 degree in relation to the longitudinal axis (fig. 2A above shows that the first plane 510 and second plane 512 lie perpendicular to one another and that the first plane is at about +45 degree and the second plane is at about -45 degree given the placement of the drawn axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Miller in view of Levy to have the first oblique angle is in a range of +45 degree in relation to the longitudinal axis, and the second oblique angle is in a range of -45 degree in relation to the longitudinal axis. The motivation to make this modification is in order to provide an optimal position for the two planes so that the device can generate a volume image rapidly, as recognized by Salgo ([0039]).
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Levy as applied to claims 1 and 11 above, and further in view Seward et al. (US 6,171,247, hereinafter Seward).
Regarding claims 6 and 18, Miller in view of Levy teaches the language of claims 1 and 11, as set forth above. Miller further teaches beamforming a plurality of imaging signals received by the array of imaging elements ([0013], lines 5-7, “the two dimensional ultrasonic imaging system acquires a plurality of two-dimensional images”).
Miller in view of Levy does not teach the plurality of imaging signals associated with a plurality of planes between the first plane and the second plane; and generating a three-dimensional (3D) volume image between the first plane and the second plane from the received plurality of imaging signals.
However, 
Seward teaches beamforming a plurality of imaging signals (col. 4, lines 57-58, “the multiplane ultrasound transducer 46 transmits a plurality of sequential tomographic image planes 48”) wherein the plurality of imaging signals are associated with a plurality of planes between a start plane and an end plane (col. 4, lines 60-66, the array 46 being rotated through an arc up to 360 degrees means that the array 46 is able to rotate through the 90 degrees between the first plane and second plane and obtain a plurality of planes between the two planes. Although Seward does not specifically teach setting a first plane and a second plane it would be obvious to combine the teaches of Seward with the plane setting of Miller); and 
generating a three-dimensional (3D) volume image between the first plane and the second plane from the received plurality of imaging signals (col. 4, line 66 – col. 5, line 1, “the series of planes 48 can be electronically coalesced into a column suitable for the making of 3-dimensional images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller in view of Levy .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Levy as applied to claims 1 above, and further in view Lundberg et al. (US 2005/0281444, hereinafter Lundberg).
Regarding claim 8, Miller in view of Levy teaches the method of claim 1, as set forth above. Miller further teaches 
displaying a third image adjacent to at least one of the first image or the second on a display, wherein the third image is generated from third imaging signals received by the array of imaging elements (fig. 7-7A shows all three plane views (front view, top/bottom view, and (right/left side view) being displayed on the same screen, and claim 58). 
Miller in view of Levy does not teach the third imaging signal is associated with a third plane aligned with the axial direction of the aperture of the array of imaging elements. 
However, 
Lundberg teaches the third imaging signal is associated with a third plane aligned with the axial direction of the aperture of the array of imaging elements ([0036] and fig. 1, (132) shows the three planes aligned along a common axis that extends from the ultrasound probe. It is shown that each of the planes aligns with the axial axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller in view of Levy .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793